Filed:   April 12, 2012

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1389
                (2:06-cv-03283-DCN; 2:06-cv-01121-DCN;
                2:07-cv-00593-DCN; 2:07-cv-00790-DCN;
                2:07-cv-02964-DCN; 2:07-cv-02965-DCN;
                          2:07-cv-02992-DCN)


KEVIN CAMPBELL, Chapter 7 Trustee; GENERAL HOLDINGS,
INCORPORATED, a California Corporation; ALAN M. GRAYSON;
AMG TRUST; ROBERT G. SABELHAUS; MELANIE R. SABELHAUS;
NEWTON FAMILY LLC; WCN-GAN PARTNERS LTD, a Colorado
partnership,

                 Plaintiffs – Appellees,

          v.

CHARLES D. CATHCART; YURI DEBEVC; EVELYN CATHCART,

                 Defendants – Appellants,

          and

DERIVIUM CAPITAL USA, INCORPORATED; VERIDIA SOLUTIONS, LLC;
BANCROFT VENTURES LIMITED; DERIVIUM CAPITAL LLC; SHENANDOAH
HOLDINGS LTD; SPENCER PARTNERS LTD; COLIN BOWEN; NIGEL
HARLEY WOOD; PAUL ANTHONY JARVIS; ALEXANDER JEEVES; BRYAN
JEEVES; THE JEEVES GROUP, a/k/a The Jeeves Company, Ltd,
a/k/a Jeeves Holdings Ltd; OPTECH LIMITED; WITCO; CHARLES
HSIN; PTS INTERTECH INCORPORATED; AQUILIUS INCORPORATED;
BANCROFT VENTURES UK LTD; ISLE OF MAN ASSURANCE LTD; DMITRY
BOURIAK; VISION INTERNATIONAL PEOPLE GROUP PL; TOTAL
ECLIPSE INTERNATIONAL LTD; KRISTINA PHELAN; JEEVES HOLDINGS
LTD; JAVELIN LTD; LEXADMIN TRUST REG; ST VINCENT TRUST
COMPANY LTD; ST VINCENT TRUST SERVICE LTD; WINDWARD ISLES
TRUST COMPANY LTD; SELBOURNE TRUST COMPANY LTD; PELICAN
TRUST COMPANY LTD; JEEVES GROUP ASIA LTD; WACHOVIA
SECURITIES INCORPORATED; JOHN DOE 1; JOHN DOE 2; JOHN DOE
3; JOHN DOE 4; JOHN DOE 5; JOHN DOE 6; JOHN DOE 7; JOHN DOE
8; JOHN DOE 9; JOHN DOE 10; JEEVES COMPANY LTD; ORANGEBURG
METAL TREATMENT CO LLC; METARIZON LLC, f/k/a Metarizon
Solutions    LLC;   RANDOLPH   ANDERSON;    JONATHAN    SANDIFER;
PATRICK KELLEY; ROBERT BRADENBURG; NIGEL THOMAS TEBAY;
JOANNA OVERFIELD BODELL; JEEVES GROUP OF COMPANIES, a
foreign   association;    DOES   1-20;   CHARLES    D.   CATHCART
CRUSADER    TRUST;    CATHCART    INVESTMENT    TRUST;    CATHLIT
INVESTMENT    TRUST;   DIVERSIFIED    DESIGN   ASSOCIATED    LTD;
CLIFFORD LLOYD; DAVID KEKICH; RED TREE INTERNATIONAL; FIRST
SECURITY   CAPITAL    OF   CANADA    INCORPORATED;    MARCO   TOY
INCORPORATED;    WITCO   SERVICES    UK  LTD;    MORIA   THOMPSON
MCHARRIE; DAVID ANTHONY KARRAN; NIGEL HAMPTON MCGOWAN;
FRANCIS GERRARD QUINN; PETER KEVIN PERRY; BRIAN BODELL;
ANDREW THOMAS; EDWARD J. BUDDEN; JOANNA OVERFIELD BODELL;
CONISTON MANAGEMENT LTD; ISLE OF MAN FINANCIAL TRUST LTD;
SPENCER VENTURE PARTNERS LLC; LINDSEY AG; JACK W. FLADER,
JR.; JAMES C. SUTHERLAND; ZETLAND FINANCIAL GROUP LTD;
FRANKLIN W. THOMASON; TSUEI CONSULTANTS INCORPORATED;
NOBLESTREET LTD; FINANCIAL RESOURCES GROUP LLC; STRUCTURED
SYSTEMS   AND   SOFTWARE    INCORPORATED;    EAST   BAY   CAPITAL
VENTURES LLC,

                Defendants,

           v.

RALPH C. MCCULLOUGH, II,

                Movant,

CHARLESTON ALUMINUM LLC; WILLIAM NEWTON; PRIVATE CONSULTING
GROUP,

                Third Party Defendants.




                              O R D E R


           The Court amends its opinion filed May 25, 2011, as

follows:

           On the cover sheet caption, the names of Defendants

“SCOTT CATHCART,” “VERISTEEL INCORPORATED,” “SCOTT AND WHITNEY


                                  2
CATHCART   FAMILY   TRUST,”   “WJC    FERNHILL   RESIDENTIAL   TRUST,”

“PERSEVERUS INCORPORATED” and “SDC FERN HILL RESIDENTIAL TRUST”

are deleted.

                                       For the Court – By Direction

                                           /s/ Patricia S. Connor
                                                     Clerk




                                  3
                            UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1389


KEVIN CAMPBELL, Chapter 7 Trustee; GENERAL HOLDINGS,
INCORPORATED, a California Corporation; ALAN M. GRAYSON;
AMG TRUST; ROBERT G. SABELHAUS; MELANIE R. SABELHAUS;
NEWTON FAMILY LLC; WCN-GAN PARTNERS LTD, a Colorado
partnership,

                Plaintiffs – Appellees,

          v.

CHARLES D. CATHCART; YURI DEBEVC; EVELYN CATHCART,

                Defendants – Appellants,

          and

DERIVIUM CAPITAL USA, INCORPORATED; VERIDIA SOLUTIONS, LLC;
BANCROFT VENTURES LIMITED; DERIVIUM CAPITAL LLC; SHENANDOAH
HOLDINGS LTD; SPENCER PARTNERS LTD; COLIN BOWEN; NIGEL
HARLEY WOOD; PAUL ANTHONY JARVIS; ALEXANDER JEEVES; BRYAN
JEEVES; THE JEEVES GROUP, a/k/a The Jeeves Company, Ltd,
a/k/a Jeeves Holdings Ltd; OPTECH LIMITED; WITCO; CHARLES
HSIN; PTS INTERTECH INCORPORATED; AQUILIUS INCORPORATED;
BANCROFT VENTURES UK LTD; ISLE OF MAN ASSURANCE LTD; DMITRY
BOURIAK; VISION INTERNATIONAL PEOPLE GROUP PL; TOTAL
ECLIPSE INTERNATIONAL LTD; KRISTINA PHELAN; JEEVES HOLDINGS
LTD; JAVELIN LTD; LEXADMIN TRUST REG; ST VINCENT TRUST
COMPANY LTD; ST VINCENT TRUST SERVICE LTD; WINDWARD ISLES
TRUST COMPANY LTD; SELBOURNE TRUST COMPANY LTD; PELICAN
TRUST COMPANY LTD; JEEVES GROUP ASIA LTD; WACHOVIA
SECURITIES INCORPORATED; JOHN DOE 1; JOHN DOE 2; JOHN DOE
3; JOHN DOE 4; JOHN DOE 5; JOHN DOE 6; JOHN DOE 7; JOHN DOE
8; JOHN DOE 9; JOHN DOE 10; JEEVES COMPANY LTD; ORANGEBURG
METAL TREATMENT CO LLC; METARIZON LLC, f/k/a Metarizon
Solutions   LLC;   RANDOLPH   ANDERSON;   JONATHAN  SANDIFER;
PATRICK KELLEY; ROBERT BRADENBURG; NIGEL THOMAS TEBAY;
JOANNA OVERFIELD BODELL; JEEVES GROUP OF COMPANIES, a
foreign   association;   DOES   1-20;   CHARLES  D.  CATHCART
CRUSADER    TRUST;    CATHCART    INVESTMENT    TRUST;    CATHLIT
INVESTMENT    TRUST;   DIVERSIFIED    DESIGN   ASSOCIATED    LTD;
CLIFFORD LLOYD; DAVID KEKICH; RED TREE INTERNATIONAL; FIRST
SECURITY   CAPITAL    OF   CANADA    INCORPORATED;    MARCO   TOY
INCORPORATED;    WITCO   SERVICES    UK  LTD;    MORIA   THOMPSON
MCHARRIE; DAVID ANTHONY KARRAN; NIGEL HAMPTON MCGOWAN;
FRANCIS GERRARD QUINN; PETER KEVIN PERRY; BRIAN BODELL;
ANDREW THOMAS; EDWARD J. BUDDEN; JOANNA OVERFIELD BODELL;
CONISTON MANAGEMENT LTD; ISLE OF MAN FINANCIAL TRUST LTD;
SPENCER VENTURE PARTNERS LLC; LINDSEY AG; JACK W. FLADER,
JR.; JAMES C. SUTHERLAND; ZETLAND FINANCIAL GROUP LTD;
FRANKLIN W. THOMASON; TSUEI CONSULTANTS INCORPORATED;
NOBLESTREET LTD; FINANCIAL RESOURCES GROUP LLC; STRUCTURED
SYSTEMS   AND   SOFTWARE    INCORPORATED;    EAST   BAY   CAPITAL
VENTURES LLC,

                Defendants,

          v.

RALPH C. MCCULLOUGH, II,

                Movant,

CHARLESTON ALUMINUM LLC; WILLIAM NEWTON; PRIVATE CONSULTING
GROUP,

                Third Party Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge.    (2:06-cv-03283-DCN; 2:06-cv-01121-DCN; 2:07-cv-00593-
DCN; 2:07-cv-00790-DCN; 2:07-cv-02964-DCN; 2:07-cv-02965-DCN;
2:07-cv-02992-DCN)


Submitted:   April 26, 2011                  Decided:   May 25, 2011


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


                                  2
Charles D. Cathcart, Yuri Debevc, Evelyn Cathcart, Appellants
Pro Se.    Richard Ashby Farrier, Jr., NELSON MULLINS RILEY &
SCARBOROUGH, LLP, Charleston, South Carolina; Joseph Camden
Wilson, PIERCE, HERNS, SLOAN & MCLEOD, Charleston, South
Carolina; Alisa Joy Roberts, KUBLI & ASSOCIATES, P.C., Vienna,
Virginia; Neil Keith Emge, Jr., CARLOCK, COPELAND, SEMLER &
STAIR, LLP, Charleston, South Carolina; Hugh Wilcox Buyck, BUYCK
LAW FIRM, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

                 Charles      Cathcart       (“Cathcart”),        Evelyn          Cathcart

(“Evelyn”), and Yuri Debevc (“Debevc”) appeal from the judgments

entered by the district court following a jury trial and the

court’s      separate       findings   of    fact     and    conclusions     of    law    in

seven district court cases that were consolidated for trial.

The jury found in favor of the Trustee, Kevin Campbell, and in

favor of Alan Grayson and the AMG Trust on their claims to

recover a fraudulent transfer from Evelyn. 1                      The jury found in

favor of the Plaintiffs and against Defendants Cathcart, Debevc,

Veridia Solutions, LLC, and Derivium Capital, LLC, 2 on the claims

for    actual      and     constructive     fraudulent       conveyance,      breach      of

fiduciary         duty,    and   violations      of    the     Racketeer      Influenced

Corrupt Organization Act, 18 U.S.C.A. §§                     1961-1968 (West 2006 &

Supp.      2010)    (“RICO”).      The      judgments       provided   for    joint      and

several liability.

                 In the court’s findings of fact and conclusions of

law,       the    district    court    ruled     on    the    non-jury       claims      for

piercing the corporate veil and alter ego and determined that

       1
            District court cases No. 2:07-cv-02992 and No. 2:07-cv-
00593.
       2
       Derivium Capital was not named a Defendant in Nos. 2:07-
cv-02964 or 2:07-cv-02965, which were filed by Newton Family,
LLC, and WCN/GAN Partners, Ltd. against Cathcart, Debevc, and
Veridia.



                                             4
the     corporate           forms      for     Derivium          and      Veridia        should      be

disregarded           and        Cathcart       and        Debevc       be     held      personally

responsible for the debts of the corporations.                                        Cathcart and

Debevc        do     not       challenge       on        appeal        the     district       court’s

determination            to    disregard       the       corporate       form      and   hold      them

personally liable for the debts of Derivium and Veridia.                                            Any

challenge to this finding is therefore abandoned.                                     See 4th Cir.

Local Rule 34(b); Williams v. Giant Food Inc., 370 F.3d 423, 430

n.4 (4th Cir. 2004) (issues not argued in opining brief are

deemed abandoned).

               Additionally, because the corporations are not parties

to     this        appeal,       the     claims          against       the     corporations         are

abandoned          and     the     district          court’s       judgments         finding       them

jointly and severally liable with Cathcart and Debevc are final.

                   “To     qualify        as     a        case     fit       for     federal-court

adjudication, an actual controversy must be extant at all stages

of    review,       not       merely     at    the       time    the    complaint        is   filed.”

Arizonans          for    Official       English         v.     Arizona,       520    U.S.    43,    67

(1997) (internal quotation marks omitted).                               A case fails to meet

this     requirement             where    “resolution            of     an     issue     could      not

possibly       have        any    practical          effect       on     the    outcome       of    the

matter.”           Norfolk S. Ry. v. City of Alexandria, 608 F.3d 150,

161 (4th Cir. 2010).                   In light of the fact that Cathcart and

Debevc remain personally liable for the judgments against the

                                                     5
corporations by their failure to appeal the determination to

disregard the corporate form and by the corporations’ failure to

appeal the judgments against them, any resolution of the issues

asserted by Cathcart and Debevc would have no practical effect

on the outcome of the case.             See id.      Accordingly, the appeals

of Cathcart and Debevc are dismissed.

            The     only    issue   properly         before    the      court      for

resolution    is    Evelyn’s    challenge       to   the   sufficiency        of   the

evidence to support the fraudulent conveyance judgments against

her.    “Recognizing that we may not substitute our judgment for

that of the jury or make credibility determinations, if there is

evidence on which a reasonable jury may return verdicts in favor

of Appellees, we must affirm.”                 Price v. City of Charlotte,

North Carolina, 93 F.3d 1241, 1249-50 (4th Cir. 1996) (citations

omitted).     We have reviewed the evidence presented during the

four-week trial in these cases, and we find that the evidence

was sufficient to support the jury’s verdict.                     Accordingly we

affirm the judgments against Evelyn.

            While we grant the Appellants’ motion to exceed the

length limit on their informal brief, we deny Debevc’s motion

for    transcripts    at    government       expense,    affirm   the    judgments

against Evelyn and in favor of Kevin Campbell and Alan Grayson

and the AMG Trust, and dismiss the remainder of the appeal.                        We

dispense     with    oral    argument     because       the   facts     and     legal

                                         6
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                AFFIRMED IN PART;
                                                DISMISSED IN PART




                                7